Citation Nr: 0030152	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 17, 1995 for 
the grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's present claim for entitlement to TDIU was 
received by the RO on April 17, 1995.

3.  It is factually ascertainable from the medical evidence 
of record that the veteran was entitled to TDIU as of March 
23, 1995.


CONCLUSION OF LAW

The criteria for an effective date of March 23, 1995 for the 
grant of entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(1999); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further action is 
necessary in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant provisions of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1999).  In 
cases of increases in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (1999).

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial claim of 
entitlement to TDIU was received by the RO on October 11, 
1989 and was denied by the RO in a January 1990 rating 
decision.  The veteran appealed this decision to the Board, 
which continued the denial in a July 1994 decision.  See 38 
U.S.C.A. § 7104(a) (West 1991).  

The veteran's current claim of entitlement to TDIU was 
received by the RO on April 17, 1995.  This claim was 
accompanied by a report from a clinical specialist, dated on 
March 23, 1995, which indicates that the veteran's PTSD (for 
which service connection is currently in effect) was 
"permanently and totally disabling for employment reasons."  
The RO denied this claim in a September 1995 rating decision.  
The veteran appealed this denial, and the Board granted 
entitlement to TDIU in an October 1998 decision.  In the 
subsequent October 1998 rating decision, the RO assigned an 
effective date of April 17, 1995 for the grant of entitlement 
to TDIU.

While the Board acknowledges that April 17, 1995 is the date 
of receipt of the veteran's current claim of entitlement to 
TDIU, the Board also notes that 38 C.F.R. § 3.400(o)(2) 
(1999) allows for the effective date to be the date 
entitlement arose if the claim of entitlement was received 
within one year of such date.  In this case, the veteran has 
submitted numerous VA medical records from the year prior to 
April 17, 1995.  These records, while concerning the 
veteran's service-connected psychiatric disorder, do not 
address the question of his employability.  However, as 
indicated above, the cited March 23, 1995 clinical report 
does reflect that the veteran was found to be unemployable as 
a result of a service-connected disability at that time, and 
the claims file contains no evidence contradicting the 
findings of this report.  As such, the Board is satisfied 
that entitlement to TDIU was factually ascertainable as of 
March 23, 1995.  Therefore, an effective date of March 23, 
1995, but not earlier, is warranted for the grant of 
entitlement to TDIU.


ORDER

An effective date of March 23, 1995 for entitlement to TDIU 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

